DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt (US 7,631,441).
Regarding claim 1, Hunt teaches a plow assembly for mounting at a vehicle, the plow assembly comprising: a mounting structure (c. 1, l. 11-15) comprising an attaching end and configured to mount at a vehicle; a plow (c. 1, l. 11-15) attached at the attaching end of the mounting structure; a plurality of cutting edge cartridges (fig. 3) disposed at a lower portion of the plow; wherein each cutting edge cartridge comprises a blade (edge 18), a front plate (36), and at least one biasing element (flexible means 20); wherein the front plate is spaced from the plow so as to provide a gap between the front plate and the plow (fig. 3, space for 18 and 20); wherein the at least one biasing element is disposed at an upper region of the gap (fig. 3); wherein the blade 
Regarding claim 2, Hunt teaches the plow assembly of claim 1, but fails to teach wherein the blade of each cutting edge cartridge comprises at least one elongated slot (52), and wherein the cutting edge cartridge is attached at the lower portion of the plow via at least one fastener (42) that is received through the respective slot in the blade, and wherein the blade is movable relative to the fastener and the front plate and the plow via movement of the fastener along the slot (fig. 3, c. 5, l. 23-30).  
3. The plow assembly of claim 2, wherein the fastener extends through an aperture in the front plate and through an aperture at the lower portion of the plow to fixedly attach the front plate of the cutting edge cartridge at the plow (fig. 3).  
4. The plow assembly of claim 2, wherein the blade comprises at least two elongated slots that each receive a respective fastener therethrough to movably attach the blade to the front plate and the plow (fig. 4, 52).  
5. The plow assembly of claim 2, wherein the at least one fastener includes a spacer (fig. 3, means 20 between 36 and 16) movably disposed within the slot and between the front plate and the plow.  


7. The plow assembly of claim 1, wherein each cutting edge cartridge comprises a single blade (fig. 4) and a plurality of the biasing elements (20, 62) that independently engage and urge the blade downward relative to the front plate and the plow.  

8. The plow assembly of claim 1, wherein the blade includes a recess at an upper region thereof and the at least one biasing element is at least partially received within the recess (fig. 4, 48).  

9. The plow assembly of claim 8, wherein a spacing lip (fig. 3, top of 36) is provided at an upper end of the front plate that at least partially spans the gap between the plow and the front plate, and wherein the at least one biasing element is disposed between the spacing lip and the blade.  
10. The plow assembly of claim 1, wherein each cutting edge cartridge is pivotally mounted to the lower portion of the plow (pivot by flexible member bend).  

11. A plow assembly for mounting at a vehicle, the plow assembly comprising: a mounting structure (c. 1, l. 11-15) comprising an attaching end and configured to mount at a vehicle; a plow (c. 1, l. 11-15) attached at the attaching end of the mounting structure; a plurality of cutting edge cartridges (fig. 3) disposed at a lower portion of the plow; wherein each cutting edge cartridge comprises a blade (edge 18), a front plate (36), and at least one biasing element 

12. The plow assembly of claim 11, wherein the biasing element comprises a compressible resilient material (c. 4, l. 49-51).  

13. The plow assembly of claim 11, wherein the front plate is disposed at the plow such that a gap exists between the plow and the front plate, and wherein the biasing element is disposed in the gap between the front plate and the plow and the blade is partially disposed in the gap between the front plate and the plow (fig. 3).  

14. The plow assembly of claim 13, comprising an upper lip (fig. 3, top of 36) that extends over the biasing element between the front plate and the plow to retain the biasing element in the gap and limit upward movement of the biasing element.  



17. The plow assembly of claim 11, wherein the biasing element is received within a recess at an upper region of the blade (fig. 4, 48).  

18. A method of attaching and using a plurality of movable cutting edges at a plow, the method comprising: providing a plow that is configured for attachment at a vehicle (c. 1, l. 11-15); providing a plurality of cutting edge cartridges (fig. 3), wherein each cutting edge cartridge comprises a blade (18), a front plate (36), and at least one biasing element (20); attaching the cutting edge cartridges at a lower region of the plow so that the front plate is spaced from the plow so as to provide a gap between the front plate and the plow (fig. 3); with the cutting edge cartridges attached at the lower region of the plow, the at least one biasing element is disposed at an upper region of the gap; and with the cutting edge cartridges attached at the lower region of the plow, the blade is movably disposed in the gap below the at least one biasing element (c. 5, l. 23-30).   
19. The method of claim 18, further comprising: mounting the plow to a vehicle and, with the plow mounted to the vehicle, plowing a ground surface; while plowing the ground surface(c. 1, l. 11-15), and in response to a force applied to the blade, moving the blade upward relative to the front plate and the plow so as to compress the biasing element; and responsive to the force being removed from the blade, decompressing the biasing element to urge and move the blade downward relative to the front plate and the plow(c. 5, l. 23-30).  

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt as applied to claim 11 in view of Meyer (US 2,061,585).
Regarding claim 16, Hunt teaches plow assembly of claim 11, but fails to teach the details of the plow and mounting structure.  However, Meyer teaches it is old and well-known to mount a plow Fig. 1, 1 to a mounting structure (5) wherein the plow is pivotally attached at the attaching end of the mounting structure and is pivotable about a generally vertical axis (8).  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include  a pivotable axis between the mounting structure and plow of Hunt in order to allow for versitle angle adjustment that is old and well-known in the art as taught by Meyer (p. 2, l. 6-10).

Conclusion
Zwerner (US 2016/0354810) teaches sliding of the fastener within an aperture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Examiner, Art Unit 3671